Detailed Action
Summary
1. This office action is in response to the amendment filed on March 08, 2022. 
2. Applicant has amended claims 1,8 and 14.
3. Terminal disclaimer filed on 03/08/2022 has accepted. 
4. Claims 1-17 are pending and has been examined.
Response to Arguments
5. Applicant's arguments filed on 03/08/2022 have been fully considered but they are not persuasive.  
Applicant argues that Claims 1, 8 and 14 the controller of van Zyl does not provide control instructions to either of van Zyl's balanced amplifiers. Instead, van Zyl's controller 2306 controls the source impedance of van Zyl's RF power amplifier 2304 via a controllable variable impedance 2330. Because van Zyl does not provide a control instruction to balanced amplifiers to adjust a source impedance of the combined output power signal, van Zyl cannot anticipate the amended independent claims. For at least these reasons, amended independent claims 1, 8, and 14 are allowable.
However, the examiner respectfully disagree, van Zyl's broadly reads on the above claim language.  As indicated on fig. 23,  frequency tuning portion 2340 of the controller 2306 may be used to adjust the frequency of an RF signal generator 2342 in order to align the trajectory of the plasma load 2200 with contours of an open loop 
For the above reasons, the examiner respectfully submits that the rejection is proper.  Therefore, the rejection has been maintained.
Again, it is the Examiner’s position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant’s disclosed invention in manner, which distinguishes over the prior art.  As it is Applicant’s right to continue to claim as broadly as possible their invention.  It is also the Examiner’s right to continue to interpret the claim language as broad as reasonable.  It is the Examiner’s position that the detailed functionality that allows for Applicant’s invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique.  Therefore, it is advised that, in order to further expedite the prosecution of the application in response to this action, Applicant should amend the base claims to describe in more narrow detail the true distinguishing features of Applicant’s claimed invention.
Claim Rejections - 35 USC § 102
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Van “20150270104”. 
In re to claim 1 Van discloses a power generating supply system comprising (Fig.22-25 shows power supply system 2201 generating a signal to the plasma load 2200. Examiner noted that Fig. 22-23 are considered as same embodiments); comprising: a first power amplifier (a first power amplifier 2202) configured to provide a first controllable output power (the power signal at the 2206 is equivalent to a first controllable output power);
 a second power amplifier (a second power amplifier 2208) configured to provide a second amplifier output power (a second-amplifier-output 2212), the second power amplifier (a second power amplifier 2208) having a second controllable output power (the power signal at the 2212 is equivalent to a second controllable output power) 
a combiner (combiner 2214) configured to combine the first controllable output power (a first-amplifier-output 2206) with the second output power (the power signal at the 2212 
a power control system configured to provide a control instruction (Fig.23 shows that a frequency tuning portion 2340 of the controller 2306 provide an instruction to adjust the frequency of an RF signal generator 2342 in order to align the trajectory of the plasma load 2200 with contours of an open loop profile of the generator thru the first and second amplifier 2202 and 2208 respectively) the first power amplifier to adjust a source impedance of the power generating system (Fig. 22 shows source impedance controller 2232 and a controllable variable impedance and Fig.23 shows controller 2306 is configured to control and adjust the power signal 2228 from one power signal from the 2206 and 2212) of the combined output power (power 2228).    
In re to claim 2 Van discloses (Fig 22-25), wherein the second asymmetrical power profile of the second power amplifier (a second power amplifier 2208) is diametrically opposed to a first asymmetrical power profile of the first power amplifier (the second signal is phase shifted between 60 and 120 degrees with respect to the first signal, and in an exemplary embodiment, the second signal is phase shifted 90 degrees with respect to the first signal, see parag.0098, line 12-17. Examiner noted that the second signal is phase shifted 90 degrees with respect to the first signal is equivalent to diametrically opposed to the first asymmetrical power profile) .  
In re to claim 3 Van discloses (Fig 22-25), wherein the power control system is configured to adjust the source impedance based on the impedance of the load to which the combined output power is applied (the first and second signals are then combined 
 In re to claim 4 Van discloses (Fig 22-25), wherein the combined output power (the first and second signals are then combined with the combiner 2214 such that to produce an adjusted power signal 2228) has a combined output power profile comprising a peak power (the first and second signals are then combined with the combiner 2214 such that to produce an adjusted power signal 2228), wherein the power control system (Fig. 22 shows source impedance controller 2232 and a controllable variable impedance and Fig. 23 shows controller 2306) is configured  to adjust the first controllable output power  (a power output 2206 ) so the peak power of the combined output power profile corresponds with the impedance of the load (the first and second signals are then combined with the combiner 2214 such that to produce an adjusted power signal 2228 based on the impedance of the load) .  
In re to claim 5 Van discloses (Fig 22-25), wherein a magnitude of the first controllable output power comprises a first magnitude that is different (a power output signal 2206 has a magnitude respect to the amplifier 2202 output. The second signal is phase shifted between 60 and 120 degrees with respect to the first signal, and in an exemplary embodiment, the second signal is phase shifted 90 degrees with respect to the first signal, see parag.0098, line 15-17. Examiner noted that since the first and second signals have different phase shift, the magnitude of power output signal 2206 is also vary/different than a power output signal 2212) than a second magnitude of the second controllable output power (a power output signal 2212 has a magnitude respect to the amplifier 2208 output) so that the combined output power signal has an 
In re to claim 6 Van discloses (Fig 22-25), further comprising: a feedback circuit (Fig.23 shows controller 2306 is configured to an output signal 2314 from a sensor 2316) adapted to determine a characteristic of the combined output power signal and provide the characteristic (sensor 2316 that are indicative of one or more aspects of the output power 2318 and/or the plasma load 2200. The signals received at the input component may include, for example, voltage, current, forward power, reflected power and plasma load impedance, see parg.0110, line 2-5. Examiner noted that voltage, current, forward power, reflected power are equivalent to characteristics) of the combined output power to the power control system (signal 2314 represents a combined output single coupled to the controller 2306), wherein the power control system is configured to adjust the first controllable output power (a power output 2206 ) based on the characteristic of the combined output power signal (the combined output from combiner is based on that voltage, current, forward power, reflected power are equivalent to characteristics.)  
In re to claim 7 Van discloses (Fig 22-25), wherein the characteristic of the combined output power comprises a phase of the combined output power (the combined output from combiner is based on that voltage, current, forward power, reflected power are 
In re to claim 8 Van discloses a plasma processing system (Fig.22-25 shows power supply system 2201 generating a signal to deliver the processed signal to the plasma load 2200, see parag.0033, lines 1-3. Examiner noted that Fig. 22-23 are considered as same embodiments); comprising: a plasma processing chamber (power supply system 2201 and match 2204 are configured to facilitated and chamber the single to the plasma load 2200, see parag. 0046, lines 1-2); and a power generating system coupled to the plasma processing chamber (power supply system 2201 is coupled to the match 2204 circuit), the power generating system (power supply system 2201) comprising:
 a first power amplifier (a first power amplifier 2202) are configured to provide a first power (first power amplifier 2202 providing a power signal 2206);
a second amplifier (a second power amplifier 2208) are configured to provide a first power (second power amplifier 2208 providing a power signal 2212), 
a combiner (combiner 2214) configured to combine the output power with second output power (a second -amplifier-output 2208) to apply a combined output power signal (combiner 2214 is configured to combine the first amplifier output and a second -amplifier-output 2208) with the second output power (second power amplifier 2208 providing a power signal 2212)

In re to claim 9 Van discloses (Fig 22-25), wherein the second asymmetrical power profile of the second power amplifier (a second power amplifier 2208) is diametrically opposed to a first asymmetrical power profile of the first power amplifier (the second signal is phase shifted between 60 and 120 degrees with respect to the first signal, and in an exemplary embodiment, the second signal is phase shifted 90 degrees with respect to the first signal, see parag.0098, line 12-17. Examiner noted that the second signal is phase shifted 90 degrees with respect to the first signal is equivalent to diametrically opposed to the first asymmetrical power profile) .  
In re to claim 10 Van discloses (Fig 22-25), wherein the means for changing the source impedance (see parag.0038, lines 1-5, parag.0043, lines 1-4, parag.0052 &0054, lines 1-5) is configured to adjust the source impedance based on an impedance 
In re to claim 11 Van discloses (Fig 22-25), wherein the combined output power signal (the first and second signals are then combined with the combiner 2214 such that to produce an adjusted power signal 2228) has a combined output power profile comprising a peak power (the first and second signals are then combined with the combiner 2214 such that to produce an adjusted power signal 2228), wherein the means of changing comprises means for (see parag.0038, lines 1-5, parag.0043, lines 1-4, parag.0052 &0054, lines 1-5) for adjust the first controllable output power (a power output 2206 ) so the peak power of the combined output power profile corresponds with the impedance of the plasma load (the first and second signals are then combined with the combiner 2214 such that to produce an adjusted power signal 2228 based on the impedance of the load) .  
In re to claim 12 Van discloses (Fig 22-25), wherein a first magnitude that is different than a second magnitude of the second output power (a power output signal 2206 has a magnitude respect to the amplifier 2202 output. The second signal is phase shifted between 60 and 120 degrees with respect to the first signal, and in an exemplary embodiment, the second signal is phase shifted 90 degrees with respect to the first signal, see parag.0098, line 15-17. Examiner noted that since the first and second signals have different phase shift, the magnitude of power output signal 2206 is also vary/different than a power output signal 2212) so that the combined output power 
In re to claim 13 Van discloses (Fig 22-25), wherein the means for changing comprises means (see parag.0038, lines 1-5, parag.0043, lines 1-4, parag.0052 &0054, lines 1-5) for to determine a characteristic of the combined output power signal (combiner 2214 is configured to combine the first amplifier output and a second -amplifier-output 2208) and provide the characteristic (sensor 2316 that are indicative of one or more aspects of the output power 2318 and/or the plasma load 2200. The signals received at the input component may include, for example, voltage, current, forward power, reflected power and plasma load impedance, see parg.0110, line 2-5. Examiner noted that voltage, current, forward power, reflected power are equivalent to characteristics) of the combined output power signal (signal 2314 represents a combined output single coupled to the controller 2306), and means for adjusting the first output power based on the characteristic on the combined power signal (adjusting the source impedance of a generator includes generating a first signal and applying the first signal to a first input of a combiner and generating a second signal and applying the second signal to a second input of the combiner, see parag.0008, lines 1-3. Examiner noted that the combined output from combiner is based on that voltage, current, forward power, reflected power are equivalent to characteristics.)
In re to claim 14 Van discloses a non-transitory processor-readable memory comprising instructions (in processor executable instructions encoded in non-transitory processor readable medium, or in a combination of the two , see parag.0105, lines 1-5) that, when executed by the processor (see parag.104, lines 1-4), are operable to adjust a source impedance of an output signal of a power generating system (Fig.22-25 shows power supply system 2201.Examiner noted that Fig. 22-23 are considered as same embodiments), the instructions including instructions (see parag.0105, lines 1-3) to:
provide a first power signal (signal 2204) with a first power profile with a first amplifier of the power generating system (amplifier 2202); 
provide a second power signal ( signal 2210) with a second power profile with a second amplifier of the power generating system (amplifier 2208); and
 in response to a measurement indicative of a load impedance provide a control instruction  (Fig. 23 shows the output signal 2314 from sensor 2316 and an output signal 2314 may be indicative of one or more of an impedance presented to the power amplifier 2304, voltage, current, and power produced by the generator, see parag.0102, line 8-10. Furthermore, Fig.23 shows that a frequency tuning portion 2340 of the controller 2306 provide an instruction to adjust the frequency of an RF signal generator 2342 in order to align the trajectory of the plasma load 2200 with contours of an open loop profile of the generator thru the first and second amplifier 2202 and 2208 respectively),to at least one of the first amplifier to adjust the first power signal or the second amplifier to adjust the second power signal (Fig. 23 shows controller 2306 is communicating with a first and second amplifier thru RF generator 2342) to define a combined output power signal based (combiner 2214 is combined the power signal from 
In re to claim 15 Van discloses (Fig 22-25), further comprising instructions (in processor executable instructions encoded in non-transitory processor readable medium, or in a combination of the two, see parag.0105, lines 1-5) to: adjust the at least one of the first power signal or the second power signal (Fig. 23 shows controller 2306 is communicating with a first and second amplifier thru RF generator 2342) such that a peak power of the combined power profile is based (first and second signals from the respective amplifiers have the designed amplitude is equivalent to peak, see parag.0092, line 4-5), at least, on the impedance measurement of the load (Fig. 22 shows source impedance controller 2232 and a controllable variable impedance to control and adjust the power signal 2228 from one power signal from the 2206 and 2212 based on the determined load impedance measured at sensor 2316).
In re to claim 16 Van discloses (Fig 22-25), further comprising instructions to (in processor executable instructions encoded in non-transitory processor readable medium, or in a combination of the two, see parag.0105, lines 1-5): adjust the at least one of the first power signal or the second power signal (Fig. 23 shows controller 2306 is communicating with a first and second amplifier thru RF generator 2342) such that the peak power of the combined power profile (first and second signals from the respective amplifiers have the designed amplitude is equivalent to peak, see parag.0092, line 4-5) is based to match a source impedance of the combined output 
In re to claim 17 Van discloses (Fig 22-25),, further comprising instructions to (in processor executable instructions encoded in non-transitory processor readable medium, or in a combination of the two, see parag.0105, lines 1-5): transmit (signal is transmit from power supply system and match 2204 is to plasma load 2200), by a controller (controllable 2230 and controller 2232 ) and to the first amplifier or the second amplifier (first amplifier 2202 and second amplifier 2208), at least one instruction to cause the first amplifier or the second amplifier to alter a respective input power signal (Fig.23 shows controller 2306 is configured to receive a responsive to an output signal 2314 from a sensor 2316 and send a corresponding signal to the a signal generator 2342 to adjust the frequency of an RF signal generator 2342 in order to align the trajectory of the plasma load 2200,see parag.0103, line 1-12).
Conclusion
7. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839                                                                                                                                                                                                        


































 
Examiner Notes
8. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838. The fax phone number for If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SISAY G TIKU/Examiner, Art Unit 2838